DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“acquisition unit that acquires” in claims 1-16
“generation condition setting unit that sets generation conditions” in claims 1-16
“transmission condition setting unit that sets transmission conditions” in claims 11-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Interpretation includes paragraph [0147] of the specification as published and the associated functional descriptions corresponding to acquisition unit (81, 116), generation condition setting unit (82, 117), transmission condition setting unit (125).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sendai (US PG Pub. No. US 2009/0118614 A1, May 7, 2009) (hereinafter “Sendai”).
Regarding claim 1: Sendai discloses an information processing apparatus comprising: an acquisition unit that acquires radiography information in a case in which a radiographic image of a breast is captured ([0062], image processing unit 31); and a generation condition setting unit that sets generation conditions in a case in which an ultrasound image of the breast is generated, on the basis of the radiography information acquired by the acquisition unit ([0065], ultrasonic imaging condition setting unit 33).
Regarding claim 2: Sendai discloses the information processing apparatus according to claim 1, further comprising: a generation unit that generates the ultrasound image under the generation conditions set by the generation condition setting unit ([0065], ultrasonic imaging control section 200).
Regarding claim 3: Sendai discloses the information processing apparatus according to claim 1, wherein the acquisition unit acquires the radiographic image as the radiography information ([0061]), and the generation condition setting unit analyzes the radiographic image to detect an amount of mammary glands in the breast and sets the generation conditions corresponding to the detected amount of mammary glands ([0062], [0064], [0065]).

Regarding claim 11: Sendai discloses the information processing apparatus according to claim 1, further comprising: a transmission condition setting unit that sets transmission conditions of the ultrasonic waves transmitted to the breast on the basis of the radiography information acquired by the acquisition unit ([0065], ultrasonic image control section 200).
Regarding claim 14: Sendai discloses a non-transitory computer-readable storage medium storing a program for operating an information processing apparatus ([0059]), the program causing a computer to function as: an acquisition unit that acquires radiography information in a case in which a radiographic image of a breast is captured ([0062], image processing unit 31); and a generation condition setting unit that sets generation conditions in a case in which an ultrasound image of the breast is generated, on the basis of the radiography information acquired by the acquisition unit ([0065], ultrasonic imaging condition setting unit 33).
Regarding claim 15: Sendai discloses a method for operating an information processing apparatus, the method comprising: acquiring radiography information in a case in which a radiographic image of a breast is captured (figure 3); and setting generation conditions in a case in which an ultrasound image of the breast is generated, on the basis of the radiography information acquired in the acquisition step (figure 3).
Regarding claim 16: Sendai discloses a mammography apparatus comprising: a radiation detector that detects radiation transmitted through a breast (x-ray detection unit 120); .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Gatesoupe et al. (US PG Pub. No. US 2008/0002872 A1, Jan. 3, 2008) (hereinafter “Gatesoupe”).
Regarding claim 4: Sendai teaches the information processing apparatus according to claim 3 including detecting the amount of mammary glands, but is silent on wherein, in a case in which an artifact is included in the breast, the generation condition setting unit removes an image of the artifact from the radiographic image.
Gatesoupe, in the same problem solving area of mammography, teaches that a common source of image artifact and difficulty in mammography are breast implants ([0007]-[0014]). Gatesoupe further teaches removing an image of the artifact from the radiographic image ([0018], [0022]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Sendai to include the artifact (breast implant) removal of Gatesoupe in order to provide better quality images without imaging artifacts. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Mikami et al. (US PG Pub. No. US 2009/0234229 A1, Sep. 17, 2009) (hereinafter “Mikami”).
Regarding claim 5: Sendai teaches the information processing apparatus according to claim 1, including a compression plate (compression plate 5, fig. 2) but does not teach wherein 
Mikami, in the same field of endeavor, teaches an acquisition unit that acquires, as the radiography information, a compression thickness of the breast in a case in which the radiographic image is captured ([0059] – “compressed thickness”) and is used to control the SNR of the image in order to compensate for the attenuation caused by the compression plates (abstract, [0056]-[0059]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Sendai by including the acquisition of the compression thickness of the breast as taught by Mikami in order to compensate for any attenuation caused by the compression plate.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Li et al. (US PG Pub. No. US 2003/0158479 A1, Aug. 21, 2003) (hereinafter “Li”).
Regarding claims 6 and 7: Sendai teaches the information processing apparatus according to claim 3, where the generation condition setting unit raises the output power of ultrasonic waves by increasing the drive voltages of the ultrasonic transducers to increase SNR ([0065]). Sendai further teaches gain (“amplification factor”) control for the ultrasonic signals ([0049], [0050]).
Sendai does not teach wherein the generation condition setting unit sets, as the generation conditions, at least one of an amplification factor of an ultrasound image signal which is an electric signal corresponding to ultrasound echoes reflected from the breast in a case in which ultrasonic waves are transmitted to the breast or a dynamic range which is a width of a grayscale value of the ultrasound image assigned to a value of the ultrasound image signal.
Li, in the same problem solving area of ultrasound imaging, teaches that increasing output power (transmission power) may be undesirable and, in fact, output power (transmission 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Sendai by applying a gain compensation (“amplification factor”) in order to maintain the transmission power (output power) as low as possible while still achieving the desired improvement in SNR as taught by Li in order to ensure patient safety by maintaining the lowest possible power levels.
Since Sendai teaches that the power levels are increased responsive to an increased amount of mammary glands (dense breasts), Sendai modified by Li above would correspondingly increase the gain (“amplification factor”) to offset any additional power increases.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Mikami and Li.
Regarding claim 9: Sendai teaches the information processing apparatus according to claim 1, including a compression plate (compression plate 5, fig. 2) but does not teach wherein the acquisition unit acquires, as the radiography information, a compression thickness of the breast in a case in which the radiographic image is captured.
Mikami, in the same field of endeavor, teaches an acquisition unit that acquires, as the radiography information, a compression thickness of the breast in a case in which the radiographic image is captured ([0059] – “compressed thickness”) and is used to control the SNR of the image in order to compensate for the attenuation caused by the compression plates (abstract, [0056]-[0059]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Sendai by including the acquisition of the compression thickness of the breast as taught by Mikami in order to compensate for any attenuation caused by the compression plate.

Sendia and Mikami do not teach the generation condition setting unit sets, as the generation conditions, at least one of an amplification factor of an ultrasound image signal which is an electric signal corresponding to ultrasound echoes reflected from the breast in a case in which ultrasonic waves are transmitted to the breast or a dynamic range which is a width of a grayscale value of the ultrasound image assigned to a value of the ultrasound image signal, and the generation condition setting unit sets the amplification factor such that, as the compression thickness becomes larger, the amplification factor becomes higher.
Li, in the same problem solving area of ultrasound imaging, teaches that increasing output power (transmission power) may be undesirable and, in fact, output power (transmission power) is desirably kept as low as possible ([0002]) and gain control (“amplification factor”) is applied to compensate for the reduction in power ([0004], [0006], claim 12). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Sendai by applying a gain compensation (“amplification factor”) in order to maintain the transmission power (output power) as low as possible while still achieving the desired improvement in SNR as taught by Li in order to ensure patient safety by maintaining the lowest possible power levels.
It is noted that Mikami additionally teaches that attenuation inside the compressed breast also occurs (see “object” in figures 4 and 5). Therefore, the SNR calculation which is based on the compressed thickness of the breast (“object”) includes attenuation due to the thickness of the breast itself. Since Mikami teaches that the power levels are increased responsive to an undesirable SNR, Sendai and Mikami as modified by Li above would correspondingly increase the gain (“amplification factor”) to offset any additional power increases.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai and Li as applied to claim 6 above, and further in view of Morita (US PG Pub. No. US 2009/0252396 A1, Oct. 8, 2009) (hereinafter “Morita”).
Regarding claim 8: Sendai and Li teach the information processing apparatus according to claim 6, but do not teach wherein the generation condition setting unit sets the dynamic range such that, as the amount of mammary glands becomes larger, the dynamic range becomes wider.
Morita, in the same problem solving area of mammography, teaches setting the dynamic range of an image (where dynamic range is defined as “a width of a grayscale value of the ultrasound image assigned to a value of the ultrasound image signal” in claim 6) such that, as the amount of mammary glands becomes larger, the dynamic range becomes wider ([0090]-[0094], fig. 7a – increasing the inclination of the line D increases the contrast value where the contrast value corresponds to the spread of the histogram values or “dynamic range”, of the gland tissue – [0019]). Morita further teaches that breasts with a larger amount of mammary glands produce low contrast, poor quality images and that increasing the contrast (“dynamic range becomes wider”) is important for image viewability and lesion detection ([0015]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Sendai and Li to include the “dynamic range” adjustment of Morita in order to produce better quality images in the presence of an increased amount of mammary glands. 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Mori et al. (US PG Pub. No. US 2017/0128037 A1, May 11, 2017) (hereinafter “Mori”).
Regarding claim 12: Sendai teaches the information processing apparatus according to claim 11, but does not teach wherein the acquisition unit acquires, as the radiography intonation, a compression thickness of the breast in a case in which the radiographic image is 
Mori, in the same field of endeavor, teaches acquiring the size of the breast (“compressed breast thickness”) from the radiographic image ([0031], [0043], [0045], [0097]) and sets a parameter for determining a depth of field of the ultrasonic waves (“distance from body surface to ROI”) as the transmission conditions ([0043], [0046], [0100]-[0103]). Mori further teaches providing the location and depth of field of a region for examination reduces the burden on the sonographer ([0113]-[0117]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Sendai to include acquiring the compression thickness (“breast size”) and depth of field (“distance from body surface to ROI”) as taught by Mori in order to reduce the burden on the sonographer. 
Regarding claim 13: Sendai and Mori teach the information processing apparatus according to claim 12, Mori further teaches wherein the transmission condition setting unit sets the parameter such that, as the compression thickness becomes larger, the depth of field becomes larger ([0103], figures 11 and 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claus (US PG Pub. No. US 2008/0234578 A1, Sep. 25, 2008) – teaches registering mammography and ultrasound data and applying a grayscale mapping to the ultrasound data based on the mammography data
Ofuji (US PG Pub. No. US 2009/0086891 A1, Apr. 2, 2009) – teaches determining the mammary gland concentration in mammography images
Morita (US PG pub. No. US 2010/0246924 A1, Sep. 30, 2010) – teaches contrast enhancement (stretching) of mammography images of dense breasts
Zhang et al. (US PG Pub. No. US 2017/0301095 A1, Oct. 19, 2017) and Jiang et al. (US PG Pub. No. US 2018/0365808 A1, Dec. 20, 2018) – together, teach performing a “grayscale transformation”, which can include histogram stretching/remapping, on a mammary gland image and based on factors including compressed breast thickness

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793